Citation Nr: 0208876	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for gastroesophageal 
reflux disease (GERD), currently evaluated as 10 percent 
disabling.

(The issue of entitlement to a total disability rating based 
on individual unemployability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim for an increased evaluation for GERD was remanded 
by the Board for additional development in March 2001.  That 
development having been completed, the claim is now ready for 
appellate review.

The Board is undertaking additional development on the issue 
of a total disability rating based on individual 
unemployability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of an increased 
evaluation for GERD has been obtained.

2. The veteran's service-connected GERD is manifested by 
chest discomfort, heartburn sensation (pyrosis), reflux 
from the stomach to the throat, and discomfort that causes 
the veteran to wake up approximately once per week.

3. The veteran's service-connected GERD is not manifested by 
vomiting, hematemesis, weight loss, dysphagia, and the 
veteran's GERD is not productive of considerable 
impairment of health.
CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service-connected GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.20, 4.114, Diagnostic Code (DC) 7346 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the August 
1999 and November 2001 rating decisions, the October 1999 
Statement of the Case, and the November 2001 Supplemental 
Statements of the Case, of what would be necessary, 
evidentiary wise, to grant an increased evaluation for GERD.  
Specifically, the notices sent to the veteran discussed the 
available evidence and informed him that a 30 percent rating 
for GERD was not warranted unless the evidence showed 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain that is productive of considerable impairment 
of health.  The Board therefore concludes that the veteran 
was adequately informed of the information and evidence 
needed to substantiate his claim, and the RO complied with 
VA's notification requirements.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the veteran's service medical records, and VA 
outpatient treatment records.  The veteran was provided VA 
examinations in July 1999 and April 2001.  The veteran has 
not indicated that there is other relevant evidence 
available.  Thus the Board finds that the RO provided the 
requisite assistance to the veteran in obtaining evidence 
regarding his GERD.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records reveal that in November 
1965 the veteran was complaining of stomach pain and had a 
very tender abdomen.  He was admitted to the hospital and 
treated and was diagnosed with gastroenteritis, acute, 
probably viral etiology.  In June 1965 the veteran again 
complained of intense stomach pain.  In August 1965, while on 
leave, the veteran had recurring abdominal pains and was 
treated in a civilian hospital with a diagnosis of spastic 
gastrointestinal tract.  In March 1966 the veteran was 
treated for nausea and vomiting and stomach pains and the 
impression was gastroenteritis.  In May 1966 the veteran 
underwent an upper G.I. Series with barium and no abnormality 
of the esophagus or stomach was detected.  The veteran's 
separation examination report in July 1968 relates the 
history of hospitalization for acute gastroenteritis but no 
disability was noted to be currently present.

An upper G.I. examination report from November 1995 indicates 
a 1-centimeter hiatal hernia and loss of the cardiac angle at 
the esophagogastric junction.  Gastroesophageal reflux was 
present.  There were no other abnormalities of the stomach or 
the duodenum.  

In March 1999 the veteran filed a claim seeking service 
connection for a variety of disabilities.  He did not 
specifically mention GERD but he did indicate a colon 
problem.  The VA examination in July 1999 did not indicate 
any disability of the colon but the examiner did note that 
the veteran had some chest pain, and very severe heartburn.  
There was no evidence of dysphagia or vomiting.  The veteran 
reported that his stomach hurt more if he ate unusual foods.  
The veteran's weight was stable.  The abdomen was normal.  
The examiner provided a diagnosis of GERD, and based on this 
diagnosis, the RO issued a rating decision that granted 
service connection for GERD and assigned a noncompensable 
evaluation effective from March 1999.  

On physical examination in April 2000, the veteran was 
described as generally thin, with normal respiration and 
temperature.  There was no pallor, cyanosis, jaundice or 
lymphadenopathy.  

An upper G.I. examination report from May 2001 revealed no 
mucosal abnormalities of the esophagus.  There was adequate 
distention on the esophagus.  No mucosal abnormalities of the 
stomach were detected.  The duodenal bulb demonstrated normal 
expansion and contraction without mucosal abnormality.  Full 
column views of the esophagus did demonstrate abnormal 
peristalsis without evidence of stricture.  Spontaneous 
reflux was elicited which reached the level of the clavicles 
and cleared after one minute.  Abnormal peristalsis was seen 
with no evidence of primary peristalsis or a stripping wave.  
The impression was GERD and esophageal dysmotility.

The veteran underwent a VA examination for GERD in April 
2001.  The veteran complained of chest discomfort and 
heartburn which was present an average of three times a week, 
lasting from one hour to two days each time.  The veteran 
denied vomiting and there was no hematemesis present.  The 
veteran also reported reflux of the contents of his stomach 
into his throat and mouth when he has the symptoms.  The 
veteran also indicated that about once a week these symptoms 
were sufficient to awaken him at night.  The examiner noted 
that the veteran had not lost weight.  The examiner provided 
a diagnosis of GERD, hiatal hernia, and stated that in his 
opinion the chest pain and heartburn were directly related to 
the GERD.

A November 2001 rating action assigned a 10 percent rating 
for GERD, effective from March 1999.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this is not applicable in an appeal from a rating 
assigned by an initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
circumstance the Board should review the entire history of 
the veteran's disability to determine the correct disability 
rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).

There is no Diagnostic Code specifically applicable to rating 
GERD.  The veteran's disability however is very similar to a 
hiatal hernia, and in fact the upper G.I. performed in 
November 1995 indicated the presence of a hiatal hernia at 
the esophagogastric junction.  Therefore, this disability is 
best rated by analogy to a hiatal hernia.  38 C.F.R. §§ 4.20, 
4.114, DC 7346 (2001).  Under that code, a 10 percent rating 
is warranted with 2 or more symptoms of persistently 
recurring epigastric distress, dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain.  38 C.F.R. § 4.114, DC 7346 (2001).  A higher rating, 
of 30 percent, is not warranted unless there is persistently 
recurring epigastric distress, dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.

Applying the facts in this case to the above rating criteria, 
the Board finds that the criteria for a 30 percent evaluation 
for GERD are not met or approximated.  The veteran does 
suffer from persistently recurring epigastric distress.  He 
stated that it occurs on average three times a week and wakes 
him up on average once a week.  The veteran also suffers from 
pyrosis (heartburn).  However, there is no evidence of 
dysphagia (difficulty swallowing) and no evidence of 
regurgitation.  The veteran specifically denied vomiting, 
though he described esophageal reflux.  The veteran does 
experience chest pain associated with his GERD, but there is 
no competent evidence of considerable impairment of health 
related to his GERD.  The absence of dysphagia and vomiting, 
and the fact that he experiences these symptoms on average 3 
times a week for an hour to 2 days, supports a finding of 
persistent symptoms.  However, his weight is apparently 
stable and there are no objective findings of malnutrition, 
anemia or other indicia of considerable impairment of health.  
The Board finds that the necessary criteria for a 30 percent 
evaluation are not present.  In the absence of a showing of 
more than persistent symptoms a 10 percent rating should be 
continued for the veteran's GERD.  38 C.F.R. §§ 4.7, 4.20, 
4.114, DC 7346 (2001).

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's GERD has caused marked employment interference or 
requires frequent medical treatment.  The veteran has not 
been hospitalized for this condition since leaving service in 
1968 and he worked until 1990.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC. 6-96 (1996).

ORDER

An increased evaluation for gastroesophageal reflux disease, 
currently rated as 10 percent disabling, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

